—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Ambrosio, J.), dated March 11, 1994, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court did not improvidently exercise its discretion in dismissing the petition. The respondent’s initial appearance was scheduled more than 10 days after the Supreme Court’s order of removal, thus violating the requirement of CPL 725.05 (7) (see, Family Ct Act § 320.2 [1]; Matter of Frank C., 70 NY2d 408; Matter of Satori R., 202 AD2d 432; Matter of Robert S., 192 AD2d 612; cf., Family Ct Act §§ 310.2, 332.1 [8]).
In view of the foregoing determination, we need not consider the remaining issues raised on this appeal. Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.